
	
		II
		112th CONGRESS
		1st Session
		S. 758
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Franken (for
			 himself, Mr. Lieberman, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a Science, Technology, Engineering, and Math
		  (STEM) Master Teacher Corps program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the STEM Master Teacher Corps Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Numerous recent
			 reports by national advisory groups, including the President’s Council of
			 Advisors on Science and Technology and National Academies' committees, have
			 highlighted the need to raise student achievement in STEM fields to enable the
			 United States to maintain its competitive edge in the global economy.
			(2)Nearly all of the
			 top 30 fastest growing occupations require science, technology, engineering, or
			 mathematics skills, according to the Bureau of Labor Statistics.
			(3)Recent
			 standardized tests show United States students’ mathematics and science
			 performance is only average or below average compared with their international
			 peers. American students placed 25th in mathematics and 17th in science out of
			 34 Organisation for Economic Co-operation and Development countries in the 2009
			 Program for International Student Assessment.
			(4)Too few American
			 students graduate from high school with the interest and the preparation to
			 successfully pursue STEM degrees in college. Well over half of college students
			 in China and Japan major in STEM fields, compared with only a third of U.S.
			 students.
			(5)Several
			 researchers, including at Stanford University, have found that the effects of
			 well-prepared teachers on student achievement can be stronger than the
			 influences of student background factors, such as poverty, language background,
			 and minority status.
			(6)The Harvard
			 Graduate School of Education report Who Stays in Teaching and
			 Why cites research that shows more young people would consider teaching
			 if it offered more opportunities for advancement, and that if schools fail to
			 offer teachers these opportunities throughout their teaching careers, they may
			 risk losing them permanently. It also reports that well implemented mentoring
			 and induction programs provide the support novices need to feel satisfied and
			 remain in their schools.
			(7)Researchers at
			 the University of Pennsylvania have found that STEM teachers migrate within the
			 teaching profession to better paying jobs at better-funded schools, resulting
			 in local imbalances and leaving schools in high-poverty communities struggling
			 to find knowledgeable teachers.
			(8)Individuals with
			 strong STEM skills have opportunities for more lucrative careers outside of
			 teaching. According to the Organisation for Economic Co-operation and
			 Development (OECD), the United States ranks in the bottom third of OECD
			 countries in terms of teacher salary relative to per capita GDP. Furthermore,
			 data from the National Association of Colleges and Employers show the median
			 salary offered to recent college graduates in certain STEM-related fields,
			 including physics, computer science, accounting, and engineering, is $24,000
			 higher than that offered to new secondary school teachers and $30,000 higher
			 than that offered to new elementary school teachers.
			3.STEM Master
			 Teacher CorpsSubpart 5 of
			 part A of title II of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6651 et seq.) is amended—
			(1)by inserting
			 before section 2151 the following:
				
					ANational activities of demonstrated
				effectiveness
					;
				
				and(2)by adding at the
			 end the following:
				
					BSTEM Master Teacher Corps
						2155.PurposeThe purpose of this chapter is to establish
				a STEM Master Teacher Corps program that—
							(1)elevates the
				status of the STEM teaching profession by recognizing and rewarding outstanding
				STEM teachers;
							(2)attracts and
				retains effective STEM teachers, particularly in high-need schools, by offering
				them additional compensation, instructional resources, and instructional
				leadership roles; and
							(3)creates a network
				of outstanding STEM teacher-leaders who will—
								(A)share best
				practices and resources;
								(B)take on
				leadership responsibilities in their schools, districts, States (if part of the
				participating area), or consortia with the authority to provide professional
				support to their STEM colleagues not participating in the STEM Master Teacher
				Corps;
								(C)aid in the
				development and retention of beginning teachers by serving as their role models
				and providing them with instructional support; and
								(D)inform the
				development of STEM education policy.
								2156.DefinitionsIn this chapter:
							(1)Eligible
				entityThe term eligible entity means a consortium
				of local educational agencies or 1 or more State educational agencies, acting
				in partnership with 1 or more—
								(A)institutions of
				higher education; or
								(B)nonprofit
				organizations with a demonstrated record of success in preparing or improving
				the effectiveness of STEM teachers.
								(2)High-need
				schoolThe term high-need school means a public
				school, which may be a public charter school, that meets 1 or more of the
				following criteria:
								(A)Not less than 40
				percent of the students enrolled at the school—
									(i)receive or are
				eligible to receive a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.); or
									(ii)are from
				low-income families, as determined using 1 of the measures of poverty specified
				under section 1113(a)(5).
									(B)The school is
				among the lowest performing 10 percent of schools in the State in which it is
				located.
								(C)In the case of a
				public high school, the school has a graduation rate of 65 percent or
				less.
								(D)In the case of a
				public school containing middle grades, the school feeds into a public high
				school that has a graduation rate of 65 percent or less.
								(3)Participating
				areaThe term participating area means—
								(A)in the case of an
				eligible entity that includes a State educational agency or consortium of State
				educational agencies, the State or States; or
								(B)in the case of an
				eligible entity that includes a consortium of local educational agencies, the
				area served by such agencies.
								(4)Rural
				schoolThe term rural school means a public
				school—
								(A)designated with a
				school locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural,
				or Remote Rural; and
								(B)served by a local
				educational agency in which not less than two-thirds of the students served by
				the agency attend a school designated with 1 of the school locale codes listed
				in subparagraph (A).
								(5)STEMThe
				term STEM means science, technology, engineering, and
				mathematics.
							2157.STEM Master
				Teacher Corps Program
							(a)In
				general
								(1)Grants
				authorizedThe Secretary, in consultation with the Director of
				the National Science Foundation and the heads of other appropriate Federal
				agencies, as determined by the Secretary, shall establish a STEM Master Teacher
				Corps program by awarding, on a competitive basis, 1 or more grants of not less
				than $15,000,000 each to eligible entities to enable the eligible entities to
				establish the program, in accordance with section 2159.
								(2)Planning
				grantsThe Secretary may award planning grants to eligible
				entities to enable the entities to make plans to establish the program, in
				accordance with section 2159.
								(b)Duration of
				grant
								(1)In
				generalA grant awarded under this chapter shall be for a period
				of not more than 5 years.
								(2)ReviewThe
				Secretary shall—
									(A)review, 3 years
				after an eligible entity is awarded a grant under this chapter, the performance
				of the entity during the 3-year period; and
									(B)fund the
				remaining grant period for such entity if the Secretary determines, based on
				such review, that the entity is achieving satisfactory results.
									(c)Matching
				requirement
								(1)In
				generalExcept as provided in paragraph (2), an eligible entity
				that receives a grant under this chapter shall provide, from non-Federal
				sources, an amount equal to not less than 50 percent of the amount of the
				grant, which may be provided in cash or in-kind, to carry out the activities
				supported by the grant.
								(2)Exception
									(A)In
				generalThe Secretary may waive the 50 percent matching
				requirement under paragraph (1) for an eligible entity that the Secretary
				determines is unable to meet such requirement. The Secretary shall set a
				matching requirement for such eligible entities according to the sliding scale
				described in subparagraph (B).
									(B)Sliding
				scaleThe amount of a match under subparagraph (A) shall be
				established based on a sliding fee scale that takes into account—
										(i)the relative
				poverty of the population to be targeted by the eligible entity; and
										(ii)the ability of
				the eligible entity to obtain such matching funds.
										(3)ConsiderationThe
				Secretary shall not consider an eligible entity's ability to match funds when
				determining which eligible entities will receive grant awards under this
				chapter.
								2158.Application
							(a)In
				generalAn eligible entity desiring a grant under this chapter
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
							(b)ContentsAn
				application submitted under this section shall include—
								(1)a description of
				the STEM Master Teacher Corps program that the eligible entity intends to carry
				out, including the number of Corps members the entity intends to select, the
				intended distribution of subjects and grade levels taught, the geographic and
				economic characteristics of the local educational agencies that are part of the
				participating area, such as the rural-urban continuum codes and proportion of
				high-need schools served, and the type of activities proposed for recruitment
				of Corps members;
								(2)a description of
				the roles and responsibilities that each participating local educational
				agency, State, institution of higher education, or nonprofit organization, as
				applicable, will have;
								(3)a demonstration
				that the entity has sufficient capacity to carry out the activities described
				in section 2159;
								(4)a description of
				the member selection process and criteria that the applicant will use to select
				members of the STEM Master Teacher Corps, in accordance with section
				2159(b);
								(5)a description of
				how the eligible entity intends to facilitate networking and sharing of best
				practices and educational resources relating to STEM education among Corps
				members, particularly at rural schools, if applicable, and make a selection of
				these best practices and resources more widely available to other teachers and
				the STEM educational community, including through electronic means;
								(6)a demonstration
				that the entity has a clear plan for—
									(A)offering
				research-based professional development to Corps members, including training on
				instructional leadership, mentoring, engaging and effectively teaching
				historically underachieving or underrepresented groups in STEM fields, such as
				girls, minorities, low-income students, English language learners, and students
				with disabilities, and effective STEM teaching methods, such as incorporating
				hands-on STEM projects into their lesson plans; and
									(B)tracking the
				effectiveness of such professional development;
									(7)a demonstration
				that the entity has a clear plan for evaluating the impact of the professional
				support provided by STEM Master Teacher Corps members to other teachers in
				their school, district, State (if part of the participating area), or
				consortium;
								(8)a description of
				how the local educational agencies and schools served by the eligible entity
				intend to align STEM Master Teacher Corps members’ duties with school systems
				and activities already in place, if applicable, such as professional
				development and mentoring;
								(9)an explanation of
				how STEM Master Teacher Corps members will be afforded the time, authority, and
				resources to fulfill requirements under the program, and how other teachers
				will be afforded the time to receive professional support from Corps
				members;
								(10)a demonstration
				that the entity has a clear plan for oversight to ensure that STEM Master
				Teacher Corps members carry out the responsibilities described in section
				2159(c) to the fullest extent practicable, and a description of the actions to
				be taken if a member does not carry out such responsibilities; and
								(11)a description of
				how the grant funds will be financially managed.
								(c)Criteria for
				awarding grants
								(1)In
				generalThe Secretary shall award grants under this chapter on
				the basis of merit considering, at a minimum, the following:
									(A)The extent to
				which the local educational agencies that are part of the eligible entity are
				committed to integrating the program into existing school structures, policies,
				operations, and budgets, such as by enabling STEM Master Teacher Corps members
				to take on leadership roles in their schools, districts, States, if part of the
				participating area, or consortia, in addition to their classroom duties,
				including assisting in the development and implementation of professional
				development activities and driving the instructional program of the
				school.
									(B)The quality of
				the proposed professional development, teacher leadership and mentorship
				activities, and networking opportunities.
									(C)Demonstration
				that the local educational agencies and schools they serve have removed
				barriers to full participation in the program, including affording Corps
				members and the teachers they mentor the time to participate in activities
				required by the program.
									(D)The number and
				quality of the individuals that will be served by the program.
									(E)The capacity of
				the eligible entity to effectively carry out the program.
									(2)PriorityIn
				awarding grants under this chapter, the Secretary shall give priority
				to—
									(A)eligible entities
				that intend to include large numbers of teachers in the STEM Master Teacher
				Corps; and
									(B)eligible entities
				that intend to include rural schools, particularly high-need rural schools, in
				the participating area to be served.
									2159.Required use
				of funds
							(a)In
				generalAn eligible entity receiving a grant under this chapter
				shall use grant funds to—
								(1)administer the
				selection of teachers for membership in the STEM Master Teacher Corps, in
				accordance with the requirements of subsection (b);
								(2)provide
				compensation to each public school teacher who is selected and serves as a
				member of the STEM Master Teacher Corps, in recognition of the teacher's
				teaching accomplishments, leadership, and increased responsibilities, which
				amount shall—
									(A)supplement, and
				not supplant, the teacher's base salary; and
									(B)be equal
				to—
										(i)in the case of a
				teacher who teaches at a high-need public school, including a high-need charter
				school, $15,000 per year for each year the teacher serves as a member of the
				Corps; and
										(ii)in the case of a
				teacher who teaches at a public school, including a charter school, that is not
				a high-need school, $5,000 per year for each year the teacher serves as a
				member of the Corps;
										(3)provide
				research-based professional development activities for members of the STEM
				Master Teacher Corps, as described in subsection 2158(b)(6), and track the
				effectiveness of such professional development in order to determine whether to
				alter professional development activities;
								(4)provide
				discretionary resources for STEM Master Teacher Corps members at high-need
				public schools to use in their classrooms and schools, including for
				afterschool activities, to enrich STEM education and to facilitate
				long-distance networking, mentoring, and sharing of best practices, including
				equipment and technology;
								(5)assist in
				coordinating instructional leadership roles for STEM Master Teacher Corps
				members and mentoring relationships between STEM Master Teacher Corps members
				and other teachers in the same school, school district, State, if part of the
				participating area, or consortium in which the Corps members serve as
				instructional leaders;
								(6)facilitate
				efforts by STEM Master Teacher Corps members to inform STEM education policy at
				the national, State, and local levels;
								(7)help defray costs
				associated with affording STEM Master Teacher Corps members the time to fulfill
				their duties as Corps members; and
								(8)support other
				activities that advance the purpose of this chapter.
								(b)Selecting
				Members of the STEM Master Teacher Corps
								(1)Selection
				criteria for corps membersThe eligible entity shall select, as
				members of the STEM Master Teacher Corps, exemplary STEM teachers at the
				elementary school and secondary school levels who teach in the participating
				area, which may also include special education teachers and teachers of English
				language learners who teach a STEM subject. In selecting the members, the
				eligible entity shall—
									(A)make decisions
				based on the teacher's—
										(i)ability to
				improve student academic achievement in the STEM fields, as demonstrated by, if
				applicable, student academic growth in such fields;
										(ii)ability to
				enhance student engagement in such fields;
										(iii)record of
				leadership in the teacher’s school and involvement in professional and outreach
				activities;
										(iv)record of
				teaching students not on grade level or not on track to graduate college and
				career ready; and
										(v)demonstrated
				ability to facilitate student academic achievement growth with the students
				described in clause (iv), where such measures are available; and
										(B)evaluate the
				teacher’s ability and record based on multiple measures, such as—
										(i)teacher
				evaluations of pedagogical skills;
										(ii)an assessment of
				content knowledge;
										(iii)the performance
				and improvement of the teacher’s students on tests;
										(iv)demonstration of
				practical professional experience in the teacher’s discipline, such as having
				worked in industry or research;
										(v)involvement in
				STEM discipline professional societies;
										(vi)STEM outreach
				and community involvement; and
										(vii)certification
				by the National Board for Professional Teaching Standards, or other similar
				certification, as a high-performing teacher.
										(2)Overall corps
				membership requirementsAn eligible entity receiving a grant
				under this chapter shall ensure that—
									(A)not more than 5
				percent of the STEM teachers who teach in the participating area are members of
				the Corps;
									(B)not less than 75
				percent of the STEM Master Teacher Corps members are teachers at high-need
				schools;
									(C)the proportion of
				STEM Master Teacher Corps members in the participating area who teach at rural
				high-need schools is not less than the proportion of all teachers who teach at
				rural high-need schools in the participating area;
									(D)there are
				multiple cohorts of STEM Master Teacher Corps members; and
									(E)the STEM Master
				Teacher Corps includes teachers from each of science, technology, engineering,
				and mathematics, if teachers from each of these disciplines meeting the
				standards of Corps membership are available in the participating area.
									(3)Participation
				of private school teachersAn eligible entity may select STEM
				teachers who teach at private schools in the participating area to be members
				of the STEM Master Teacher Corps, except that—
									(A)not more than 5
				percent of teachers selected as STEM Master Teacher Corps members shall be
				teachers at private schools; and
									(B)private school
				teachers shall not be eligible for compensation described in subsection (a)(2),
				discretionary resource funds described in subsection (a)(4), or for defrayment
				funds described in subsection (a)(7).
									(c)Corps member
				requirementsEach teacher selected to be a member of the STEM
				Master Teacher Corps who wishes to join the Corps shall enter into an agreement
				with the eligible entity, under which the teacher shall, as a condition of
				receiving the compensation described in subsection (a)(2) and the discretionary
				resources described in subsection (a)(4), agree to carry out the
				responsibilities of a master teacher as required by the eligible entity,
				including—
								(1)participating in
				professional development activities offered by the program;
								(2)networking and
				sharing best practices and educational resources with other members of the STEM
				Master Teacher Corps; and
								(3)contributing to
				the professional development of the teacher's colleagues, which may include
				providing school-based professional support to other STEM teachers through
				regular weekly professional development sessions and individual coaching, where
				possible, leading professional learning communities, and taking on other
				instructional leadership roles in the teacher's school, district, State, if
				part of the participating area, or consortium.
								(d)Collection for
				Noncompliance
								(1)Monitoring
				complianceEach eligible entity that receives a grant under this
				chapter shall monitor whether each teacher the entity selects to be a member of
				the STEM Master Teacher Corps is in compliance with the Corps member
				requirements described in subsection (c).
								(2)Collection of
				repayment
									(A)In
				generalA teacher selected to be a member of the STEM Master
				Teacher Corps shall repay the additional compensation provided for a school
				year described in subsection (a)(2) to the eligible entity if—
										(i)the entity finds
				the teacher not in compliance with the Corps member requirements described in
				subsection (c) and the entity determines the teacher should no longer be a
				member of the Corps for such year; or
										(ii)the teacher
				withdraws during such year from membership in the Corps without an accepted
				excuse, as determined by the eligible entity.
										(B)Compensation
				returned to the Treasury
										(i)In
				generalExcept as provided in clause (ii), an eligible entity
				that receives repaid compensation under subparagraph (A) shall return such
				compensation to the United States Treasury.
										(ii)Administrative
				costsAn eligible entity that receives repaid compensation under
				subparagraph (A) may retain a percentage, determined by the Secretary, of such
				repayment to defray administrative costs associated with the collection.
										2160.Report and
				evaluation
							(a)Administrative
				and reporting costsOf the amounts appropriated for this chapter
				for any fiscal year, the Secretary may use not more than 6 percent of the funds
				appropriated for such fiscal year for administrative costs and report and
				evaluation costs under this section, except that the Secretary may use not more
				than 3 percent of the funds appropriated for such fiscal year for
				administrative costs.
							(b)Reports to the
				Secretary
								(1)In
				generalEach eligible entity receiving a grant under this chapter
				shall provide an annual report to the Secretary that—
									(A)summarizes the
				activities assisted under the grant and program outcomes; and
									(B)includes, with
				respect to each member of the STEM Master Teacher Corps, the following:
										(i)The name of the
				member.
										(ii)The school at
				which the member teaches and the location of such school.
										(iii)The subject
				area the teacher teaches.
										(iv)The grade level
				the teacher teaches.
										(2)PublicationEach
				eligible entity receiving a grant under this chapter shall publicize the
				information described in paragraph (1)(B).
								(c)IES
				EvaluationThe Secretary, acting through the Director of the
				Institute of Education Sciences, shall—
								(1)evaluate the
				implementation and impact of the program under this chapter, particularly with
				regard to the program’s success in achieving the purpose described in section
				2155;
								(2)identify optimal
				strategies for the design, implementation, and continuing development of the
				STEM Master Teacher Corps program; and
								(3)identify best
				practices for developing, supporting, and retaining STEM teachers based on
				lessons learned from the program.
								(d)DisseminationThe
				Secretary shall disseminate findings from the evaluation conducted under
				subsection (c) to the STEM education field and make the findings publicly
				available.
							(e)Reports to
				CongressNot later than 4 years after the establishment of the
				program under this chapter, and not later than 2 years thereafter, the
				Secretary shall prepare and submit to the Committee on Education and the
				Workforce and the Committee on Science, Space, and Technology of the House of
				Representatives and the Committee on Commerce, Science, and Transportation and
				the Committee on Health, Education, Labor, and Pensions of the Senate, a report
				that summarizes—
								(1)the activities
				assisted under the program under this chapter;
								(2)the outcomes of
				the program; and
								(3)any
				recommendations regarding changes to, the termination of, or the continuation
				and expansion of the program.
								2161.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this chapter $35,000,000 for fiscal
				year 2012 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			
